                   Case 1:20-cv-01108-VEC Document 11 Filed 03/12/20 Page 1 of 1

                                                                MEMO ENDORSED
                                                                                          445 Broad Hollow Road
                                                                                                 Suite 420
                                                                                         Melville, New York 11747
                                                                                             P: 631.390.0010
                                             USDC SDNY                                       F: 631.393.5497
      VINCENT F. GERBINO                     DOCUMENT
      MANAGING PARTNER                                                                      www.bgslaw-ny.com
                                             ELECTRONICALLY FILED
      VGERBINO@BGSLAW-NY.COM                 DOC #:
      EXT. 106                               DATE FILED: 3/12/2020
      ADMITTED IN NY AND NJ

                                                                           March 12, 2020
Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:       Allstate Insurance Company, et al. v. Medaid Radiology, PC, et al.
                                Docket No: 20-cv-01108 (VEC)

Dear Magistrate Judge Caproni:

     We are writing to you with consent of all parties. We represent the interest of Allstate Insurance
Company and we had a conversation today with counsel for Medaid Radiology, P.C.

        Pursuant to your Order of February 10, 2020, a joint letter regarding the above-referenced matter
is due to Your Honor today on March 12, 2020.

       Following conversation with counsel and in light of the fact that there is a motion pending to
remand the matter back to State Court, we would like to ask on consent that the Court provide us with
an adjournment of the joint letter until after the remand motion is resolved.

       Thank you for your attention herein and please feel free to contact the undersigned should there
be any further inquiry or questions regarding this matter.

                                                                           Respectfully submitted,
                                                                           Bruno, Gerbino, Soriano & Aitken, LLP

                                                                                   /S/

                                                                           Vincent F. Gerbino
VFG/ks
2485135
cc:         Via ECF
            All Parties
              445 Broad Hollow Road                      70 Hilltop Road                       13 East Mohawk Street
                      Suite 420                             Suite 1005                                Suite 200
             Melville, New York 11747               Ramsey, New Jersey 07446                  Buffalo, New York 14203
          P: 631.390.0010/F: 631.393.5497        P: 201.995.1394/F: 201.995.1398          P: 631.390.0010/F: 631.393.5497
Application GRANTED. The initial pretrial
conference scheduled for March 20, 2020 is adjourned
to April 10, 2020 at 10:00 a.m. The parties' joint letter
is due April 2, 2020.
SO ORDERED.



                                    3/12/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
